Case: 19-30836       Document: 00515712060            Page: 1      Date Filed: 01/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     No. 19-30836                             January 20, 2021
                                   Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk

   Darrell Berry; Constance Lafayette,

                                                                Plaintiffs—Appellants,

                                           versus

   Wells Fargo Bank, N.A.; Federal Home Loan Mortgage
   Corporation, “Freddie Mac” as trustee for securitized trust;
   Loancity; Freddie Mac Multiclass Certificates Series
   3113 Trust; Mortgage Electronic Registration System,
   “MERS”; Does 1-100, “inclusive,”

                                                               Defendants—Appellees.


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                                 No. 3:18-CV-888


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
Case: 19-30836         Document: 00515712060               Page: 2       Date Filed: 01/20/2021




                                           No. 19-30836


           Plaintiffs sued pro se, asserting a variety of claims against six defen-
   dants. The present appeal arises from the dismissal of plaintiffs’ claims
   against three of those defendants: Federal Home Loan Mortgage Corpor-
   ation, Freddie Mac Multiclass Certificate 3113 Trust, and Mortgage Elec-
   tronic Registration System.
           “Federal courts are of limited jurisdiction,” and we “possess only
   that power authorized by Constitution and statute . . . .” Kokkonen v. Guar-
   dian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Generally speaking,
   Congress has granted courts of appeals jurisdiction to review only “final deci-
   sions of the district courts of the United States . . . .” 1 An order, such as the
   one here, “that resolves ‘the rights and liabilities of fewer than all parties’ is
   not final—because any such order ‘may be revised[ 2] at any time’ before final
   judgment.” Williams v. Seidenbach, 958 F.3d 341, 346–47 (5th Cir. 2020)
   (en banc) (quoting Fed. R. Civ. P. 54(b)). 3
           Because plaintiffs appeal an order that “adjudicate[d] . . . rights and



   set forth in 5th Circuit Rule 47.5.4.
           1
            28 U.S.C. § 1291; see also McLaughlin v. Miss. Power Co., 376 F.3d 344, 350 (5th
   Cir. 2004) (per curiam) (“[A]s a general rule, all claims and issues in a case must be
   adjudicated before appeal, and a notice of appeal is effective only if it is from a final order
   or judgment.” (quotation omitted)).
           2
             “[R]evis[ing]” its order is exactly what the district court did. Fed. R. Civ. P.
   54(b). It granted plaintiffs’ motion for reconsideration and permitted them to file an
   amended complaint, which it dismissed on September 25, 2020. Berry v. LoanCity,
   No. 18-888-JWD-SDJ, 2020 WL 5750854, at *10 (M.D. La. Sept. 25, 2020), appeal dock-
   eted, No. 20-30670 (5th Cir. Oct. 27, 2020). Plaintiffs have filed a separate appeal chal-
   lenging that dismissal. See id.
           3
             There are exceptions to that general rule, none of which is applicable here. See
   generally 19 James Wm. Moore et al., Moore’s Federal Practice § 202.06
   (3d ed. 2020) (explaining that there are “certain circumstances” in which a district court
   “may order a final judgment to be entered as to fewer than all of the parties or claims in an
   action”).




                                                 2
Case: 19-30836      Document: 00515712060            Page: 3    Date Filed: 01/20/2021




                                      No. 19-30836


   liabilities of fewer than all parties,” it is not a final decision, so we lack jur-
   isdiction to review it. Fed. R. Civ. P. 54(b). Accordingly, the appeal is
   DISMISSED.           Plaintiffs’ motion to consolidate this appeal with
   No. 20-30670 is DENIED.




                                           3